Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on September 16th , 2021 has been acknowledged by the Office.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 10, 17  and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S  Patent Application 20160302985 A1 to Tessmer et al. (Tessmer hereafter).
As per claim 1,  Tessmer teaches, A patient support apparatus comprising: a base (see 12—Fig.2; pg.5 para[0141]: "As best seen in FIG. 2, patient support apparatus 10 includes a base 12, a support frame 14 for supporting deck 16 (FIG. 1), and a lift assembly 18 for raising or lowering support frame 14 (and deck 16) relative to base 12."); a frame (see 14—Fig.2) supported relative to said base, said frame configured to support a deck for supporting a patient thereon  (pg.5 para[0141]); a lift assembly for raising or lowering said frame relative to said base (see 18—Fig.2 ;pg.5 para[0141]) and being pivotally coupled to said frame at an upper end thereof (see pg.5  para [0144] : " Referring again to FIG. 2, lifting assembly 18 includes a pair of head end lifting legs 20 and a pair of foot end lifting legs 22. Head end lifting legs 20 are pivotally mounted at fixed pivot connections 24, such as pivot blocks, at their upper ends to support frame 14 and slidably pivotally mounted at sliding pivot connections 26 at their lower ends to base 12") and pivotally coupled to said base at a lower end thereof (see pg.5 para [0144]); said lift assembly including a first leg (see 20—Fig.2; pg.5 para [0144] ) and a second leg (see 32—Fig.2; pg.5 para [0144] ), said second leg being pivotally mounted to said first leg at a medial portion thereof (see 44a—Fig.2: second leg 32 pivotally mounted to first leg 20 via member 44a)  to form an inverted Y-shaped leg assembly when unfolded (see pg.7 para [0157]: "In the fully extended position, legs 20 and crank arms 32 form a Y-shaped configuration, with the angle A between crank arms 32 and the lower end of legs 20 forming an acute angle of about 45 degrees to 60 degrees.");  and an actuator (see 36 & 38—Fig.2 ) mounted in said leg assembly with a mounting configuration (see pg.6 para [0145]: "To move lifting legs 20, 22 between their fully extended configuration, such as shown in FIG. 2, and their lowermost configuration, such as shown in FIG. 3, each leg 20, 22 includes a lever, such as crank arm 32 and 34, respectively, which are coupled to actuators 36, 38.}) to produce a maximum force F1 when raising said frame occurring after said lift assembly is raised from its lowermost configuration (see pg.7 para [0160]: " Referring to FIG. 23, the force of the actuator ranges from about 7100 N when in the lowermost position to about 4750 N when about midway between the lowermost position and then back up to about 5540 N when in the uppermost position. As would be understood the greatest force is needed when the lift assembly is in its most compact, lowermost position when the only leverage is the offset provided by transverse member 40 and mount 52.").
As per claim 2,  Tessmer teaches, The patient support apparatus according to claim 1, wherein said maximum force F1 occurs approximately at mid-stroke of said lift assembly (see pg.10 para [0183]: "Referring to FIG. 44, the force of the actuator ranges from about 6800 N when in the lowermost position to about 7400 N when about midway between the lowermost position and then down to about 3000 N when in the uppermost position.").
As per claim 3,  Tessmer teaches, The patient support apparatus according to claim 2, wherein said actuator is mounted in said leg assembly with a mounting configuration to produce a starting force SF (see annotated Fig.44: starting force SF ) wherein said starting force SF is in a range of 96% to 98% of said maximum force F1 (see annotated Fig.44: in range of 96% to 98%).

    PNG
    media_image1.png
    364
    837
    media_image1.png
    Greyscale

As per claim 4,  Tessmer teaches, The patient support apparatus according to claim 2, wherein said actuator is mounted in said leg assembly with a mounting configuration to produce a starting force SF wherein said starting force SF is about 97% of said maximum force F1 (see annotated Fig.44 above).
As per claim 5,  Tessmer teaches, The patient support apparatus according to claim 2, wherein said actuator is mounted with a configuration to produce a minimum force F2 (see annotated Fig. 23: minimum force F2 ) when raising or lowering said frame wherein said minimum force F2 is in a range of 50% to 70% of said maximum force F1 (see annotated Fig. 23).

    PNG
    media_image2.png
    498
    673
    media_image2.png
    Greyscale

As per claim 6,  Tessmer teaches, The patient support apparatus according to claim 2, wherein said actuator is mounted with a configuration to produce a minimum force F2 (see annotated Fig. 23: above ) when raising or lowering said frame wherein said minimum force F2 is about 60% of said maximum force F1 (see annotated Fig. 23: above).
As per claim 7,  Tessmer teaches, The patient support according to claim 1, wherein an actuator mounted in said leg assembly with a mounting configuration to produce a minimum force F2 (see annotated Fig. 52A below) when raising or lowering said frame (see annotated Fig. 52A) wherein said minimum force F2 is a range of 55% to 65% of said maximum force F1 (see annotated Fig. 52A).

    PNG
    media_image3.png
    564
    775
    media_image3.png
    Greyscale

As per claim 8,  Tessmer teaches, The patient support apparatus according to claim 7, wherein said minimum force F2 occurs at a maximum height of said lift assembly (see Fig. 52A pg.12 para [205]: "Referring to FIG. 52A, the force of each actuator ranges from about 6800 N when in the lowermost position to about 4500 N when about midway between the lowermost position and the high height position, and then remains at about 4500 N even when in the high height position").
As per claim 9,  Tessmer teaches, The patient support apparatus according to claim 7, wherein said actuator is mounted in said leg assembly with a mounting configuration to produce a starting force SF (see annotated Fig.52A ) wherein said minimum force F2 is in a range of 55% to 65% of said starting force SF (see examiner note
 *Note: It may be understood minimum force F2 (4400N) is in a range of 55% to 65% of starting force SF (6800N)

As per claim 10,  Tessmer teaches, A patient support apparatus comprising: a base (see 12—Fig.2; pg.5 para[0141]); a frame (see 14—Fig.2 ;pg.5 para[0141]) supported relative to said base, said frame configured to support a deck for supporting a patient thereon (see pg.5 para [0141] ); a lift assembly for raising or lowering said frame relative to said base (see 18—Fig.2 ;pg.5 para[0141]) and being pivotally coupled to said frame at an upper end thereof (see pg.5 para [0144]) and pivotally coupled to said base at a lower end thereof (see pg.5 para [0144]); an actuator (see 36 & 38—Fig.2); said lift assembly including a first leg (see 20—Fig.2; pg.5 para [0144]) and a second leg (see 32—Fig.2; pg.5 para [0144]), said second leg being pivotally mounted to said first leg at a medial portion thereof (see 44a—Fig.2: second leg 32 pivotally mounted to first leg 20 via member 44a) about a folding pivot axis to form a Y- shaped leg assembly when unfolded (see pg.7  para [0157]); said actuator mounted in said leg assembly between a first pivotal connection with said first leg (see annotated Fig.2) and a second sliding pivotal connection with said first leg; (see annotated Fig.2) and said second sliding pivot connection linked to said second leg (see annotated Fig.2) 

    PNG
    media_image4.png
    674
    1117
    media_image4.png
    Greyscale

wherein when said actuator extends or contracts, said first leg and said second leg are unfolded or folded with respect to each other (see pg.7 para [0157]: "Referring to FIGS. 8-15, the motion of lift assembly 18 is shown in reference to one of the lifting leg assemblies, starting from the fully raised position where the actuator is fully extended. In the fully extended position, legs 20 and crank arms 32 form a Y-shaped configuration,").
As per claim 17,  Tessmer teaches, A patient support apparatus comprising: a base (see 12—Fig.2; pg.5 para[0141]); a frame supported relative to said base (see 14—Fig.2 ;pg.5 para[0141]), said frame configured to support a deck for supporting a patient thereon (see pg.5 para [0141]); a head end actuator (see 36—Fig.2);  a foot end actuator (see 38—Fig.2); and a lift assembly for raising or lowering said frame relative to said base (see 18—Fig.2 ;pg.5 para[0141]), said lift assembly including a head end leg assembly (see pg.2 para [0026]: " In one aspect, the lifting legs include a pair of head end lifting legs and a pair of foot end lifting legs. ")and a foot end leg assembly (see pg.2 para [0026]),each of said leg assemblies having a pair of legs (see pg.1 para [0004]: "The lift assembly includes lifting legs coupled to the frame and an actuator."), each pair of legs including a first leg (see 20—Fig.2; pg.5 para [0144] ) and a second leg forming an inverted Y-shaped configuration when raising said frame (see 22—Fig.2; pg. para [0157]) and being folded when lowering said frame (see Fig. 51B: folded when lowering said frame), said first legs pivotally mounted at their upper ends to said frame (see 24—Fig.2) and pivotally mounted at their lower ends to said base (see 26—Fig.2), each pair of legs having a folding pivot axis (see pg.1 para [0005]: "In one aspect, the lifting leg includes an upper pivot connection to the frame, a lower pivot connection to the base, and a folding pivot axis between the upper and lower pivot connections, with the first lever coupled to the lifting leg at the folding pivot axis"), and each of said head end and foot end actuators having a pivot connection to its respective first leg (see pg.1 para [0019]: " Each of the lifting legs has a folding pivot axis, and each of the head end and foot end actuators have a lower pivot connection below the base frame and an upper pivot connection above the folding pivot axis of a respective pair of lifting legs of the lifting legs") and having a sliding lower pivot connection linked to its respective first leg  (see 26—Fig.2), and wherein said first and second legs of each leg assembly are linked such that extension and contraction of their respective actuators will unfold or fold said leg assemblies to raise or lower said frame (see Fig. 51B).
As per claim 18 ,  Tessmer teaches, The patient support apparatus according to claim 17, wherein each of said first legs is linked to its respective second leg by a drive link (see 258—Fig.33), and said drive links eccentrically mounted to their respective second legs (see 364—Fig.45: drive link (358) eccentrically coupled to second leg (350) via joint 364).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 – 16 and 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S  Patent Application 20160302985 A1 to Tessmer in view of WO 2011021002 A2 to Robertson (Robertson here after).
As per claim 11, Tessmer teaches, The patient support apparatus according to claim 10, wherein said first leg includes an upper pivot connection to said frame (see Element 324 pg. para [0188]: "Head end lifting legs 320 are pivotally mounted at their upper ends to support frame 314 at fixed pivot connections 324, such as formed pivot shafts journaled in bushings mounted to frame 314."), a lower pivot connection to said base (see Element 326 pg. para [0172]: "The lifting legs 220 are slidably pivotally mounted at sliding pivot connections to the base, which may be formed by bearings 226,"), and further comprising a drive link (see 358—Fig.45: drive link)  eccentrically coupled to said second leg (see 364—Fig.45: drive link (358) eccentrically coupled to second leg (350) via joint 364) but does not teach, [a drive link] slidingly coupled to said first leg  by a sliding link pivot connection.
Robertson teaches, [a drive link (see 248—Fig.32: drive link)] slidingly coupled to said first leg  (see annotated Fig. 32: slidingly coupled to said first leg  ) by a sliding link pivot connection(see annotated Fig. 32: sliding link pivot connection)

    PNG
    media_image5.png
    335
    687
    media_image5.png
    Greyscale


Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tessmer with the teachings of Robertson with the motivation of providing the capability for the bed to be adjusted without compressing the mattress (see pg. 26 lines 14 - 17 "Likewise The centre of curvature 276 of the second slot 252 is positioned at the adjoining edges of the adjacent mattress support cushions 220, 222 so that in use adjustment of the bed between its various positions does not cause compression of the cushions or the mattress located on top of the support cushions in the region of these adjoining edges.").
As per claim 12,  Tessmer does not teach, The patient support apparatus according to claim 11, wherein said sliding link pivot connection between said drive link and said first leg comprises a non-linear sliding pivot connection.
Robertson teaches The patient support apparatus according to claim 11, wherein said sliding link pivot connection between said drive link and said first leg comprises a non-linear sliding pivot connection(see annotated Fig. 32:on page 11 )
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tessmer with the teachings of Robertson with the motivation of providing the capability for the bed to be adjusted without compressing the mattress(see pg. 26 lines 14 - 17 )
As per claim 13,  Tessmer does not teach, The patient support apparatus according to claim 11, wherein said sliding link pivot connection between said drive link and said first leg extends below said lower pivot connection of said first leg when said lift assembly is in its lowermost position.
Robertson teaches, The patient support apparatus according to claim 11, wherein said sliding link pivot connection between said drive link and said first leg extends below said lower pivot connection of said first leg when said lift assembly is in its lowermost position (see annotated Fig.32 ).

    PNG
    media_image6.png
    630
    990
    media_image6.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tessmer with the teachings of Robertson with the motivation providing a mattress support foundation that has adjustment capability (see pg.22 lines 26 - 35 "Figures 25 to 27 and Figures 31 and 32 the bed 200 is shown in its lowered configuration with the back support section 202, middle support section 204 and leg support sections 206, 208 lowered where the adjacent support sections lie substantially flat above a base support 210. The support sections 202, 204, 206, 208 comprise respective adjacent flat planar panels 212, 214, 216, 218 which support respective adjacent mattress support cushions or pads 220, 222, 224, 226 which combine to provide a mattress support foundation on which a suitable mattress (not shown) is supported to provide a so called "soft edge" adjustable bed. The bed 200 is a double bed but the present embodiment contemplates beds of many different widths including standard single size beds to much larger doubles.").
As per claim 14,  Tessmer teaches, A patient support apparatus comprising: a base (see 12—Fig.2; pg.5 para[0141]); a frame (see 14—Fig.2 ;pg.5 para[0141]) supported relative to said base (see pg.5 para [0141]), said frame configured to support a deck for supporting a patient thereon (see pg.5 para [0141]); a lift assembly for raising or lowering said frame relative to said base (see 18—Fig.2 ;pg.5 para[0141]) and being pivotally coupled to said frame at an upper end thereof (see pg.5 para [0144] ) and pivotally coupled to said base at a lower end thereof (see pg.5 para [0144] ); an actuator (see 36 & 38—Fig.2); said lift assembly including a first leg (see 20—Fig.2; pg.5 para [0144]) and a second leg (see 32—Fig.2; pg.5 para [0144]), said second leg being pivotally mounted to said first leg (see 44a-Fig.2: second leg 32 pivotally mounted to first leg 20 via member 44a) at a medial portion thereof to form an inverted Y-shaped leg assembly when unfolded (see pg.7  para [0157]);  said second leg having a crank arm (see 360—Fig.45); and a drive link (see 358—Fig.45) having first and second ends (see annotated Fig.45 below), said first end of said drive link pivotally coupled to said actuator (see annotated Fig.45 below), and said second end of said drive link coupled to said crank arm (see annotated Fig.45 below) and thereby unfold or fold said first leg and said second leg with respect to each other to contract or extend said lift assembly (see Fig.53H: configured to unfold or fold said first leg and said second leg with respect to each other to contract or extend lift assembly) but does not teach, [said drive link] configured to move in a nonlinear path to thereby to push or pull on said crank arm from a range of angles.

    PNG
    media_image7.png
    660
    994
    media_image7.png
    Greyscale

Robertson teaches, [said drive link] configured to move in a nonlinear path to thereby to push or pull on said crank arm from a range of angles (see annotated Fig.32).

    PNG
    media_image8.png
    335
    687
    media_image8.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tessmer with the teachings of Robertson with the motivation of providing the capability for the bed to be adjusted without compressing the mattress (see pg. 26 lines 14 - 17 "Likewise The centre of curvature 276 of the second slot 252 is positioned at the adjoining edges of the adjacent mattress support cushions 220, 222 so that in use adjustment of the bed between its various positions does not cause compression of the cushions or the mattress located on top of the support cushions in the region of these adjoining edges.").
As per claim 15,  Tessmer teaches, The patient support apparatus according to claim 14, wherein said first leg includes an upper pivot connection to said frame (see 24—Fig.2: first leg), a lower pivot connection to said base (see 26—Fig.2: lower pivot connection), [said drive link] and eccentrically coupled to said crank arm (see annotated Fig.45 on page 15) but does not teach said driving link slidingly coupled to said first leg 
by a sliding pivot connection.
Robertson teaches, and said driving link slidingly coupled to said first leg (see annotated Fig. 32 on page 15) by a sliding pivot connection (see annotated Fig. 32: on page 15).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tessmer with the teachings of Robertson with the motivation of  providing the capability for the bed to be adjusted without compressing the mattress (see pg. 26 lines 14 – 17).
As per claim 16,  Tessmer does not teach, The patient support apparatus according to claim 15, wherein said sliding pivot connection comprises a non-linear sliding pivot connection.
Robertson teaches, The patient support apparatus according to claim 15, wherein said sliding pivot connection comprises a non-linear sliding pivot connection (see annotated Fig. 32: on page 15)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tessmer with the teachings of Robertson with the motivation of providing the capability for the bed to be adjusted without compressing the mattress (see pg. 26 lines 14 - 17 "Likewise The centre of curvature 276 of the second slot 252 is positioned at the adjoining edges of the adjacent mattress support cushions 220, 222 so that in use adjustment of the bed between its various positions does not cause compression of the cushions or the mattress located on top of the support cushions in the region of these adjoining edges.").
As per claim 19,  Tessmer teaches, The patient support apparatus according to claim 18, but does not teach, wherein one end of each of said drive links is coupled to its respective first leg by sliding pivot connection with an arcuate path.
Robertson teaches, The patient support apparatus according to claim 18, wherein one end of each of said drive links is coupled to its respective first leg by a sliding pivot connection (see annotated Fig.32: on page 15) with an arcuate path (see annotated Fig.32: on page 15).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tessmer with the teachings of Robertson with the motivation of providing the capability for the bed to be adjusted without compressing the mattress (see pg. 26 lines 14 – 17).
As per claim 20,  Tessmer teaches, The patient support apparatus according to claim 19, wherein said sliding pivot connections of said actuators to said first legs having linear paths (see annotated Fig.2).

    PNG
    media_image9.png
    366
    584
    media_image9.png
    Greyscale


Conclusion
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        7/8/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/8/2022